ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM: *
This court affirmed the denial of Jimmy Sharbutt’s petition for habeas corpus relief under 28 U.S.C. § 2241. Sharbutt v. Vasquez, 600 Fed.Appx. 251 (5th Cir. 2016) (per curiam). The Supreme Court vacated and remanded “for further consideration in light of" Mathis v. United States, — U.S. —, 136 S.Ct. 2243, 195 L.Ed.2d 604 *708(2016). Sharbutt v. Vasquez, — U.S. —, 136 S.Ct. 2538, 195 L.Ed.2d 864 (2016). On remand, we requested letter briefs from the parties, who agree, albeit for different reasons, that remand to the district court is proper.
IT IS ORDERED that this matter is REMANDED for reconsideration in light of applicable law, including the most recent developments in the law pertaining to this dispute. We place no limitations on the matters the district court may consider, as needed, on remand.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.